Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 8,  and 9-11 are rejected under 35 U.S.C. sec. 112b as being vague and indefinite.  The claims recites pronouns and it is unclear what is being referred to as “its image” and “its image taking field”.     The phrase “…triplet of landmarks and controlling it to take images of the landmarks of said at least one selected triplet of landmarks” is also vague and indefinite.   Claim 3 recites “them” and it is unclear what is being referred to.  Claim 3 also recites “in this way”.   Claim 8 also is rejected as it is an apparatus claim that depends from a method claim. It is unclear when infringement of the claim would occur.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
The phrase its and them and the like are not precise.  Is this the processor? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8,  and 9 are rejected under 35 U.S.C. sec. 102(a)(1) as being anticipated by MADSEN, Claus, et al.,"Optimal landmark selection for triangulation of robot position" see pages 1-11, ROBOTICS AND AUTONOMOUS SYSTEMS, ELSEVIERBV, AMSTERDAM,NL, Vol.23,No.4, 30 July 1998 (1998-07-30),pages277-292 ( DOI:10.1016/S0921-8890(98)00014-1, ISSN:0921-8890,XP004134681)(sections 2-6)  (1998) hereinafter “Madsen”).  

    PNG
    media_image1.png
    841
    1096
    media_image1.png
    Greyscale


Madsen discloses “…1. (Currently Amended) A method of positioning a vehicle G9 that is provided with an electronic processor unit @) connected both to a non-optical positioning device see page 6 and FIG. 5 where the robot takes the position of the three objects 1, 2, and 3 and then determines the physical separation of the objects relative to the robot using the image location of the three objects to determine the angular separation) 
    PNG
    media_image2.png
    341
    926
    media_image2.png
    Greyscale

‘estimating a first geographical position (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr) 
    PNG
    media_image2.png
    341
    926
    media_image2.png
    Greyscale

- from the database, preselecting landmarks having geographical positions situated within a predetermined radius around the first geographical position and(see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks)
determining the distance between the vehicle and 
each preselecting landmark:
- selecting at least one triplet of landmarks;
pointing the optical device &) for taking external images at each landmark of said at least one selected (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation)
triplet of landmarks and controlling it 
to take images of the landmarks of said at least one selected triplet of landmarks; 
while adapting, for taking an image of each landmark, 
its image-taking field as a function of the determined distance of said landmark from the vehicle; (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation)
- selecting images in which the landmarks are indeed visible, identifying the landmarks in the images, and, from the images, measuring an angle(see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation) relative to a reference direction for each visible landmark; and (See Fig. 2 where the landmarks are shown in FIG. 2 with each of the landmarks being selected in terms of the position and the angular separation from the camera origin location xr, yr ) 
| - determining a second geographical position  for the vehicle from the angles measured for the selected triplet of landmarks, (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation) the triplet of landmarks having been selected to minimize geometrical error while determining the second geographical position. (see page 2-6 and sections 4.1 to 42. Where the camera focal length and landmarks world positions are correct otherwise it would cause a systematic error)
Madsen discloses “…2. (Currently Amended) -The method according to claim 1, wherein the second geographical position  (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation)
 
    PNG
    media_image3.png
    472
    1064
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    887
    1085
    media_image4.png
    Greyscale
Madsen discloses “3. (Currently Amended)  The method according to claim 2, wherein the movements of the vehicle GX) between taking the images relating to the selected triplet of landmarks are measured and the electronic processor unit determines movement vectors and calculates a corrected second geographical position at the intersection between the directions of the landmarks as offset in this way”. (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation; see also FIG. 7 where as the robot camera moves then an optical landmark triplet that is different can be selected)
4. (Canceled)

 Madsen discloses “…5. (Currently Amended)  The method according to1, wherein selecting the triplet of landmarks comprises the steps of: ‘for each triplet of landmarks, determining three circles landmarks in each triplet of landmarks, and each passing through a respective pair of the landmarks; - determining an area 5) for the triangle G) defined by the centers (see page 7-10) 
6. (Canceled)

Madsen discloses “…7. (Currently Amended)  -The method according to 1, including the step of comparing the most recent geographical position  (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation; see also FIG. 7 where as the robot camera moves then an optical landmark triplet that is different can be selected)

Madsen discloses “…8. (Currently Amended) A vehicle navigation system comprising an electronic processor unit @) connected to a nonoptical positioning device 
| according to 1 including a database of landmarks including at least the geographical position of each landmark and a descriptive element describing each landmark. ”. (see FIG. 5 where the robot is determined to be at an angle of alpha12 and the third object is at an angle of alpha 23 and the second is directly ahead with the robot position at Yr and Xr; see Fig. 2 where the landmarks are detected as four landmarks and in page 4-5 the distance  is shown as dotted line element see page 4 where the computed positions are in a range of 1 meter by 2 meters and the distance from the object origin yr and xr is computed to yw and xw for each of the three objects and to determine an angular separation; see also FIG. 7 where as the robot camera moves then an optical landmark triplet that is different can be selected)

Madsen discloses “…9. (Currently Amended)  The system according to claim 8, wherein the optical device 6) for taking external images including motor drive connected to the electronic processor unit  (see page 2, where the robot has a camera with a 1. Sensor module, and 2. A path planning module, and 3. A self positioning module). 
Claim 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Madsen and in view of United States Patent No.:  US8284100 B2 to Vartanian et al. that published on 10/9/12.  

Madsen is silent but Vartanian et al. teaches “…10. (Currently Amended) A-The system according to claim 8 (see claim 1 that recites: 1. A mobile computer comprising: 
    PNG
    media_image5.png
    392
    624
    media_image5.png
    Greyscale
circuitry configured to send building layout information to a server to generate a map of a building; circuitry configured to determine outdoor location of the mobile computer using global positioning system (GPS) data;
at least one processor configured to determine an initial location of a room in the building that the mobile computer is located, wherein the initial location is determined based on the outdoor location, Wi-Fi information, environmental information or atmospheric information provided by at least one sensor in the mobile computer, and cell tower information; and
the at least one processor configured to track the mobile computer in the building, using the generated map of the building, from the room to another room using the initial location of the room and estimated motion information, wherein the estimated motion information is based on accelerometer and gyroscope information provided to the mobile computer by an accelerometer and gyroscope.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Vartanian of SAMSUNG™ with the disclosure of Madsen since it teaches that a GPS device and an inertial gyroscopic and/or accelerometer sensor can track the mobile computer indoors from one room to another to formulate a mapping for example for an indoor mapping. See claims 1, and FIG. 1-2 and the abstract, 

Madsen is silent but Vartanian et al. teaches “…11. (Currently Amended) A-The system according to claim 8 (see claim 1 that recites: 1. A mobile computer comprising: 
    PNG
    media_image5.png
    392
    624
    media_image5.png
    Greyscale
circuitry configured to send building layout information to a server to generate a map of a building; circuitry configured to determine outdoor location of the mobile computer using global positioning system (GPS) data;
at least one processor configured to determine an initial location of a room in the building that the mobile computer is located, wherein the initial location is determined based on the outdoor location, Wi-Fi information, environmental information or atmospheric information provided by at least one sensor in the mobile computer, and cell tower information; and
the at least one processor configured to track the mobile computer in the building, using the generated map of the building, from the room to another room using the initial location of the room and estimated motion information, wherein the estimated motion information is based on accelerometer and gyroscope information provided to the mobile computer by an accelerometer and gyroscope.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Vartanian of SAMSUNG™ with the disclosure of Madsen since it teaches that a GPS device and an inertial gyroscopic and/or accelerometer sensor can track the mobile computer indoors from one room to another to formulate a mapping for example for an indoor mapping. See claims 1, and FIG. 1-2 and the abstract, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668